FILED
                              NOT FOR PUBLICATION                            MAR 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANNET HENGIO; KIRION HENGIO,                     No. 09-73709

               Petitioners,                      Agency Nos. A099-634-497
                                                            A099-634-498
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Annet Hengio and Kirion Hengio, natives and citizens of Micronesia,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s decision denying their request for a

continuance. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a continuance, Sandoval-Luna v. Mukasey, 526

F.3d 1243, 1246 (9th Cir. 2008) (per curiam), and we review de novo due process

claims, id. We deny the petition for review.

      The agency did not abuse its discretion or violate due process in denying the

Hengios’ request for a continuance because they did not demonstrate good cause.

See 8 C.F.R. § 1003.29; Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009)

(factors considered in determining whether the denial of a continuance constitutes

an abuse of discretion include the nature of the evidence excluded as a result of the

denial and the number of continuances previously granted).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-73709